Citation Nr: 0409128	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased disability rating for service-
connected left ulnar nerve neuritis, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel



INTRODUCTION

The appellant had active duty service from April 1952 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision 
rendered by the Honolulu, Hawaii, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
veteran's disability rating from 10 percent to 30 percent for 
service-connected left ulnar nerve neuritis.  

The veteran appeared and testified before the undersigned 
Veterans Law Judge at a December 2002 hearing held in 
Honolulu, Hawaii.  A transcript of the hearing is associated 
with the claims file.  

The Board observes that the December 2000 VA neurology 
examination report opined that the veteran suffers from a 
radial nerve disability of the left upper extremity that is 
"definitely service-connected."  Subsequent medical records 
also identify that the veteran has a radial nerve disability 
in addition to his service-connected left ulnar nerve 
neuritis.  As the veteran is only service-connected for a 
single neurological disorder affecting the left ulnar nerve, 
the Board does not have jurisdiction consider the radial 
nerve issue that is raised by the record.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 200.200, 20.201, 20.202 
(2003).  Therefore, the issue of entitlement to service 
connection for a radial nerve disability is hereby referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran's left ulnar nerve neuritis, affecting the left 
upper extremity, is not shown to be productive of complete 
paralysis.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for service-connected left ulnar nerve neuritis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.120, 4.123, 4.124, 
4.124a, Diagnostic Code 8516 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the severity of his service-
connected left ulnar nerve neuritis is greater than the 
assigned disability rating reflects.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In addition, the evaluation 
of the same disability under various diagnoses, and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A review of the claims file reveals that by rating decision 
dated in September 1955, the veteran was awarded service 
connection for the residuals of a chip fracture to the left 
elbow and awarded a 10 percent disability rating therefor.  
Pursuant to a February 1986 rating decision, the veteran was 
service-connected for left ulnar nerve neuritis secondary to 
his service-connected left elbow disability, and awarded a 
separate 10 percent disability rating therefor, effective 
August 5, 1985.  Pursuant to a September 2000 rating 
decision, the RO increased the veteran's disability rating 
for left ulnar nerve neuritis to 30 percent, effective 
January 7, 2000.  The veteran's appeal concerns his claim 
that his service-connected left ulnar nerve disability should 
be rated at a level higher than the 30 percent rating 
assigned pursuant to the September 2000 rating decision.  It 
is noted that the veteran is right-handed and that the 
disability at issue affects his left, and therefore minor, 
upper extremity.

The relevant medical evidence includes a VA Orthopedic 
examination report dated in March 2000.  The examiner noted 
that the veteran was right handed.  It was reported that the 
veteran suffered from intermittent pain with activity 
involving the left arm, progressive weakness of the left 
hand, and an inability to grasp or extend 2 degrees, with 
permanent flexion of the 3rd through 5th digits.  It was noted 
that his disability impedes activities of daily life such as 
opening the refrigerator door or holding a cup of coffee with 
his left hand.  He was also forced to retire as a stunt 
coordinator because of his disability, but that he has 
generally been able to adjust to his disability by using his 
right hand.  Range of motion studies of the left upper 
extremity revealed the following:  forearm supination limited 
to 65 degrees; forearm pronation limited to 65 degrees; wrist 
dorsiflexion limited to 60 degrees; wrist palmer flexion 
limited to 70 degrees; wrist radial deviation was within 
normal limits; and wrist ulnar deviation was 30 degrees.  The 
diagnosis was status post ulnar fixation, elbow dislocation 
with residual flexion deformity of the left hand and inward 
rotation deformity at the left elbow.    

A March 2000 VA peripheral nerves examination report notes 
that the veteran suffers from constant flexion deformity with 
decreased extension and pain in the ulnar area.  The left 
hand exhibited decreased sensation in the 4th and 5th digits, 
decreased grasp strength, and inability to fully extend the 
left hand.  The examiner observed increased sensitivity to 
pain over the ulnar nerve and flexion deformity of the 3rd to 
5th digits of the left hand, but there was no evidence of 
muscle wasting.  The diagnosis was left ulnar nerve neuritis.

A December 2000 VA neurology examination report notes that 
the examiner reviewed the claims file.  The examiner noted 
that the veteran suffered from significant, although 
incomplete paralysis of the radial nerve innervated 
musculature of the hand and fingers with relative sparing of 
the wrist extensors.  There was no gross atrophy of the 
forearm, wrist, hand or fingers.   He was able to hold a 
pencil with his left hand and even button his shirt with his 
left hand provided his right hand is used to steady the 
shirt.  The veteran's left hand fingers were observed to be 
flexed in a claw, but sensation was not lost.  The examiner 
did observe tinel's sign associated with the radial nerve, 
which affected the extensors of fingers three and four.  The 
impression was that the veteran has a radial nerve traumatic 
lesion and that his problems are not related to the ulnar 
nerve.  The examiner states that the veteran could grasp 
utensils and feed himself because he is left handed.  The 
examiner also opined that the radial nerve disability is 
"definitely service-connected."

An August 2001 VA clinical record took note of the December 
2000 examination report indicating radial nerve rather than 
ulnar nerve involvement.  The veteran complained of being 
concerned with his ability to hold the steering wheel while 
shifting, but indicated he could still drive satisfactorily.  
The examiner indicates that the veteran's claw hand symptoms 
were caused by "significant ulnar neuropathy with so-called 
tardy ulnar palsy on the left, perhaps with slight radial 
involvement."  There was some significant atrophy at the 
interossi of the left hand.  He could spread his fingers only 
minimally and could not oppose the fifth finger, but could 
oppose the left thumb.     

A September 2001 VA electromyelogram/nerve conduction study 
notes that the veteran's clinical response was normal, 
although the veteran's claw hand was nonetheless indicative 
of definite ulnar neuropathy.  It was also noted that the 
veteran had a history of mild radial neuropathy, which the 
examiner reported discussing with the veteran.

The veteran's disability is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8516, which provides the guidelines for 
rating complete or incomplete paralysis of the ulnar nerve, 
as follows:  for rating the minor (non-dominant) extremity, 
the maximum 50 percent disability is assignable when there is 
complete paralysis characterized by "the 'griffin claw' 
deformity, due to flexor contraction of the ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread fingers (or reverse), cannot 
adduct the thumb; flexion of the wrist weakened;" while a 30 
percent disability rating is for assignment for 
symptomatology consistent with severe incomplete paralysis.  

In evaluating the veteran's claim, the Board has reviewed the 
medical evidence in conjunction with the veteran's written 
statements and the testimony he presented at the December 
2002 Board hearing.  The veteran's ulnar nerve disability of 
the minor upper extremity is shown to manifest symptoms of a 
griffin claw deformity, loss of extension and ability to 
spread the ring and little fingers, some significant atrophy 
at the interossi of the left hand, and a reduction wrist 
palmer flexion by about 10 degrees.  See 38 C.F.R. § 4.71a, 
Plate I (2003).  However, the medical evidence shows that the 
veteran is otherwise able to adduct the thumb, nor is there 
any indication of "atrophy very marked" in dorsal 
interspace and thenar and hypothenar eminences.  Indeed, the 
medical evidence shows the veteran could hold a pencil and 
button his shirt with his left hand.  And during his December 
2002 Board hearing, he demonstrated that he could hold a coke 
bottle in his left hand using his thumb and index finger and 
indicated he could hold light objects in that manner.  
Diagnostic Code 8516 requires that, in addition to the 
demonstrated symptoms of griffin claw deformity and the loss 
of extension and inability to spread the ring and little 
fingers, there must also be an inability to adduct the thumb 
and the presence of "very marked" atrophy in certain 
muscles of the left hand in order for the assignment of the 
maximum 50 percent rating to be warranted.  As the medical 
evidence demonstrates that these two latter symptoms are not 
present, a 50 percent disability rating for complete 
paralysis is not warranted.  

The Board observes that the assigned 30 percent rating 
reflects the average impairment of earning capacity resulting 
from the service-connected left hand disability, as 
determined by the Schedule For Rating Disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. 4.1.  Therefore, upon application 
of the relevant laws and regulations in conjunction with the 
evidence of record, the Board finds that the veteran's 
assigned 30 percent disability rating is consistent with his 
symptoms, which more closely approximates severe incomplete 
paralysis of the left hand due to his service-connected ulnar 
nerve disability, rather than the next higher rating of 50 
percent for complete paralysis.  38 C.F.R. § 4.7.  The 
conclusion is drawn from the evidence of records, which shows 
that although the veteran suffers from a griffin claw 
deformity, he does not suffer from symptoms of atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences or an inability to adduct the thumb.  The Board 
notes, however, that should the veteran's disability worsen 
and exhibit the symptomatology necessary to be awarded a 50 
percent disability rating, he is free to file a new increased 
rating claim.

The veteran has also claimed that his service-connected left 
ulnar nerve disability is so significant that it should be 
rated on the basis of loss of use of the left hand.  In 
considering this claim, the Board has applied 38 C.F.R. 
§ 4.63 (2003), which provides that loss of use of a hand will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below.  As the veteran does 
have effective use of his left hand to perform certain tasks, 
such as holding a pencil and other light objects, buttoning 
his shirt, holding the steering wheel while shifting gears 
while driving his automobile (albeit with difficulty), the 
Board finds that the veteran does not meet the criteria for 
loss of use of the hand.

In view of the fact that the veteran has claimed his 
disability should be rated based on loss of use of the left 
hand, the Board has also considered whether the veteran's 
disability presents such an exceptional or unusual disability 
picture as to render impractical application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2003).  
However, in the absence of evidence in the record of frequent 
periods of hospitalization or marked interference with 
employment (beyond that already contemplated in the 30 
percent rating awarded in this decision), there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's service-connected left ulnar nerve 
disability.  Moreover, the veteran's testimony that he can 
still use his left hand to perform certain tasks demonstrates 
that the current 30 percent rating for severe incomplete 
paralysis under Diagnostic Code 8516 is appropriate.  For 
instance, the veteran testified that he could still use his 
left hand, at least in a limited way, to enable him to drive 
a manual transmission (stick-shift) automobile.  While his 
service-connected left ulnar nerve disability no doubt makes 
it more difficult for him to drive his stick-shift car, he 
testified that he could still grasp the wheel with the left 
hand and drive.  Assuming arguendo that the veteran was 
unable to drive a stick-shift car due to his disability, such 
a situation would not, in and of itself, provide the basis 
for the assignment of a disability rating in excess of the 
currently assigned 30 percent rating.  Nor are the other 
difficulties that the veteran may experience in his daily 
life - such as going to the bathroom, buttoning his shirt, or 
using his right hand to have a drink versus his left hand - 
by themselves or in combination each other, justify the award 
of a rating in excess of his current 30 percent disability 
rating.  As such, the Board finds no basis to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996) (the Board may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)).  

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VA has since issued regulations consistent with this law.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Among other things, the VCAA heightens VA's duty to assist, 
including the duty to notify and to obtain information 
relevant to a claim.  In the present case, the veteran was 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought on 
appeal.  The Board concludes that the discussion in the RO's 
September 2000 rating decision, July 2001 letter, and 
September 2002 statement of the case has informed the 
appellant of the information and evidence necessary to 
substantiate his claim, and have therefore satisfied the 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (requiring VA to notify the veteran 
of what evidence he was required to provide and what evidence 
the VA would attempt to obtain).  In particular regard to the 
July 2001 letter, the veteran was specifically told of the 
type of evidence needed to obtain the higher rating he was 
seeking, as well as what information the veteran would need 
to obtain and what the RO would attempt to obtain.  Indeed, 
the Board notes subsequent to this letter additional medical 
evidence was obtained, and the veteran submitted additional 
written statements and testified at a hearing before the 
Board.  

The Board is aware that this notice did not conform to the 
holding of Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), in that the July 2001 letter was not a pre-
adjudicatory notice of the VCAA rights.  In this case, 
however, the initial AOJ decision was made prior to November 
9, 2000, the date the VCAA was enacted.  VA believes that the 
Pelegrini decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, a substantially complete application was 
received in February 2000.  Thereafter, by rating decision 
dated in September 2000, the RO increased the veteran's 
disability rating for left ulnar nerve neuritis to 30 
percent, effective January 7, 2000.  Only after that rating 
action was promulgated did the AOJ, in July 2001, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  In September 2002 the 
RO provided the veteran with a statement of the case that 
readjudicated his claim and again provided him with notice 
consistent with the VCAA.   

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case (SOC) was provided to the appellant.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his or her claim, 
and to respond to VA notices. 

The Pelegrini case also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the July 2001 VCAA notice letter that 
was provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  The also Board notes that 
the September 2000 rating decision and September 2002 also 
fully apprised the veteran of the need to submit any evidence 
relevant to his claim.  

The Board reiterates that all the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, 4 Vet. 
App. 384; Sutton, 9 Vet. App. 553; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

Therefore, the Board finds that the medical evidence of 
record contains the findings necessary to apply the pertinent 
law, and that the record as it stands is adequate to allow 
for review of the claims herein addressed and that no further 
action is necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose.  
See Saying v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, 6 Vet. App. 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).


ORDER

A disability rating in excess of 30 percent, for service-
connected left ulnar nerve neuritis, is not warranted.



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



